Exhibit 10.28
2010 COMPENSATION INFORMATION FOR REGISTRANT’S EXECUTIVE OFFICERS
     The table below provides information regarding (i) the base salary of each
executive officer of GTx, Inc. (the “Company”), effective as of January 1, 2010,
and (ii) the target cash bonus award for each of the Company’s executive
officers under the Company’s Executive Bonus Compensation Plan for Fiscal 2010,
expressed as a percentage of applicable base salary:

                              2010   2010         Annual   Target Executive
Officer   Title   Salary ($)   Bonus (%)
Mitchell S. Steiner
  Chief Executive Officer and Vice-Chairman of the Board of Directors    
525,000       65  
Marc S. Hanover
  President and Chief Operating Officer     456,750       55  
Ronald A. Morton, Jr.
  Vice President, Chief Medical Officer   452,025(1)     30  
James T. Dalton
  Vice President, Preclinical Research and Development     400,000       30  
Henry P. Doggrell
  Vice President, General Counsel and Secretary     301,281       30  
Mark E. Mosteller
  Vice President, Chief Financial Officer and Treasurer     298,083       30  
Gregory A. Deener
  Vice President, Sales and Marketing     257,985       30  

 

(1)   Dr. Morton will also be eligible for tax gross-up payments related to
certain travel expenses paid by the Company during 2010 on his behalf.

 